07/25/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs May 10, 2017

            STATE OF TENNESSEE v. THOMAS PLEAS WATTS

                Appeal from the Circuit Court for Rutherford County
                        No. M-75150 Royce Taylor, Judge


                            No. M2016-02551-CCA-R3-CD


The Defendant, Thomas Pleas Watts, pleaded guilty in the Rutherford County Circuit
Court to possession of marijuana and possession of drug paraphernalia. See T.C.A. §§
39-17-418 (2010) (amended 2014, 2016) (misdemeanor possession of marijuana), 39-17-
425 (2014) (misdemeanor possession of drug paraphernalia). Pursuant to the plea
agreement, the trial court granted the Defendant judicial diversion for eleven months and
twenty-nine days. On appeal, the Defendant presents certified questions of law regarding
the trial court’s denying his motion to suppress. We dismiss the appeal.

           Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed
ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and ALAN E. GLENN, JJ. joined.

Gregory M. Reed, Murfreesboro, Tennessee, for the appellant, Thomas Pleas Watts.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; Jennings H. Jones, District Attorney General; and John Zimmerman,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

       This case relates to a traffic stop for a broken tail light, during which the police
officer ordered the Defendant to step out of his car. In response to questioning, the
Defendant stated that he possessed a “bag of weed” and produced a small bag of
marijuana and a pipe. The Defendant filed a motion to suppress the evidence obtained
during the stop, alleging that his incriminating statements were made during a custodial
interrogation and without benefit of having received Miranda warnings.

        The trial court denied the motion in a written order. The court found that the
arresting officer had probable cause to stop the Defendant because the Defendant’s brake
light did not function, in violation of Tennessee Code Annotated section 55-9-402. The
court also found that the Defendant was not in custody at the time of the stop and that
“persons temporarily detained pursuant to ordinary traffic stops are not ‘in custody’ for
Miranda purposes.” The court found that a reasonable person in the Defendant’s position
would not “consider himself deprived of freedom of movement to a degree associated
with a formal arrest.”

       After the trial court denied the motion to suppress, the Defendant pleaded guilty to
both counts, and pursuant to his plea agreement he reserved two certified questions for
appeal:

       a. Whether the Trial Court erred in its finding that the defendant was not
       seized or in custody during his detention so as to afford him of his rights
       under the Fifth Amendment to the Constitution of the United States and
       Article I, Section 9 of the Tennessee Constitution, thereby denying the
       defendant’s motion to suppress statements and actions in response to the
       questions of Officer Derrick Bush of the Murfreesboro Police Department
       asked during a traffic stop for an inoperable brake light on the defendant’s
       car; said statements and actions providing the state with all evidence
       necessary to convict the defendant of the offenses charged.

       b. Whether the Court erred in finding that the length of the detention of
       defendant by Officer Derrick Bush was constitutionally valid, thereby
       denying the defendant’s motion to suppress all evidence of marijuana and
       drug paraphernalia at trial and on the basis that even if the detention was
       reasonable at the outset, it became unconstitutionally invalid as the
       investigation exceeded the proper parameters in light of the absence of any
       articulable facts justifying the detention beyond the time required for
       issuing a citation for a traffic offense.

       Tennessee Criminal Procedure Rule 37(b)(2)(A) provides that an appeal can be
taken from a plea of guilty if the Defendant enters into a plea agreement and explicitly
reserves with the consent of the State and the trial court a certified question of law that is
dispositive of the case. See Tenn. R. Crim. P. 37(b)(2)(A)(i)-(iv); State v. Armstrong,
126 S.W.3d 908 (Tenn. 2003). However, our examination of the record reflects that an
“Order of Deferral (Judicial Diversion)” was filed and that the Defendant received
judicial diversion pursuant to Tennessee Code Annotated section 40-34-313 (supp. 2016).
This court concluded in State v. Norris, 47 S.W.3d 457, 461-62 (Tenn. Crim. App. 2000),
that an appeal may not be taken from an order of judicial diversion because an order of
diversion neither results in a judgment of conviction, nor any of the orders articulated in


                                             -2-
Tennessee Rule of Criminal Procedure 37(b) or Tennessee Rule of Appellate Procedure
3(b).1 Therefore, this court does not have jurisdiction to consider the Defendant’s appeal.

      In consideration of the foregoing and the record as a whole, the appeal is
dismissed.

                                             ____________________________________
                                             ROBERT H. MONTGOMERY, JR., JUDGE




1
 Appeals may be taken from orders “denying or revoking probation, and from a judgment in a criminal
contempt, habeas corpus, extradition, or post-conviction proceeding.” T.R.A.P. 3(b).
                                                -3-